
      
        DEPARTMENT OF TRANSPORTATION
        Office of the Secretary
        49 CFR Part 40
        [Docket OST-2008-0088]
        RIN OST 2105-AE01
        Procedures for Transportation Workplace Drug and Alcohol Testing Programs
        
          AGENCY:
          Office of the Secretary, DOT.
        
        
          ACTION:
          Notice of proposed rulemaking.
        
        
          SUMMARY:
          The Department of Transportation is proposing only to extend the date for the mandatory use of our recently updated Alcohol Testing Form (ATF) to January 1, 2011. The revised ATF went into effect on February 25, 2010 with a mandatory use date of August 1, 2010. After publishing the February 25 revisions, we learned that vendors and users of the ATF will not be able to deplete their current supply of ATFs by August 1, 2010. Therefore, in order to assist the transportation industries and their service agents in their efforts to be economically efficient and more environmentally “green,” we are seeking public comment to extend the mandatory use date to January 1, 2011.
        
        
          DATES:
          Comments to the notice of proposed rulemaking should be submitted by May 26, 2010. Late-filed comments will be considered to the extent practicable.
        
        
          ADDRESSES:
          To ensure that you do not duplicate your docket submissions, please submit them by only one of the following means:
          • Federal eRulemaking Portal: Go to http://www.regulations.gov and follow the online instructions for submitting comments.
          • Mail: Docket Management Facility, U.S. Department of Transportation, 1200 New Jersey Ave., SE., West Building Ground Floor, Room W12-140, Washington, DC 20590-0001;
          • Hand Delivery: West Building Ground Floor, Room W12-140, 1200 New Jersey Ave., SE., between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays. The telephone number is 202-366-9329.
          
            Instructions: You must include the agency name and docket number DOT- OST—or the Regulatory Identification Number (RIN) for the rulemaking at the beginning of your comments. All comments received will be posted without change to http://www.regulations.gov, including any personal information provided.
        
        
          FOR FURTHER INFORMATION CONTACT:

          For program issues, Bohdan Baczara, Office of Drug and Alcohol Policy and Compliance, 1200 New Jersey Avenue, SE., Washington, DC 20590; (202) 366-3784 (voice), (202) 366-3897 (fax), or bohdan.baczara@dot.gov (e-mail).
        
      
      
        SUPPLEMENTARY INFORMATION:
        Background and Purpose
        On February 25, 2010, the Department published a final rule [75 FR 8528] which updated the Alcohol Testing Form (ATF). The Department anticipated that employers and alcohol testing technicians may currently have a large supply of old ATFs and to avoid unnecessarily wasting these forms, the Department permitted the use of the old ATF until August 1, 2010. Employers were authorized to begin using the updated ATF immediately.
        Since the final rule was published, the Department became aware that some vendors of the ATF might not be able to deplete their current supply of the ATFs before the August 1, 2010 implementation date. In light of this new information and so as not to have the industry waste forms, the Department is proposing to extend the implementation date to January 1, 2011. The Department seeks your comments only about this new implementation date.
        Regulatory Analyses and Notices

        The statutory authority for this proposed rule derives from the Omnibus Transportation Employee Testing Act of 1991 (49 U.S.C. 102, 301, 322, 5331, 20140, 31306, and 45101 et seq.) and the Department of Transportation Act (49 U.S.C. 322).
        This proposed rule is a non-significant rule both for purposes of Executive Order 12886 and the Department of Transportation's Regulatory Policies and Procedures. The Department certifies that it will not have a significant economic effect on a substantial number of small entities, for purposes of the Regulatory Flexibility Act. The Department makes these statements on the basis that by extending the implementation date of the new form, this rule will not impose any significant costs on anyone. The costs of the underlying Part 40 final rule were analyzed in connection with its issuance in December 2000. Therefore, it has not been necessary for the Department to conduct a regulatory evaluation or Regulatory Flexibility Analysis for this proposed rule. The alcohol testing form complies with the Paperwork Reduction Act. It has no Federalism impacts that would warrant a Federalism assessment.
        
          List of Subjects in 49 CFR Part 40
          Administrative practice and procedures, Alcohol abuse, Alcohol testing, Drug abuse, Drug testing, Laboratories, Reporting and recordkeeping requirements, Safety, Transportation.
        
        
          Issued April 28, 2010, at Washington DC.
          Jim L. Swart,
          Director.
        
        For reasons discussed in the preamble, the Department of Transportation proposes to amend 49 CFR part 40, Code of Federal Regulations, as follows:
        
          
          PART 40—PROCEDURES FOR TRANSPORTATION WORKPLACE DRUG AND ALCOHOL TESTING PROGRAMS
          1. The authority citation for 49 CFR part 40 continues to read as follows:
          
            
              Authority:
            
            49 U.S.C. 102, 301, 322, 5331, 20140, 31306, and 45101 et seq.
            
          
          
          2. In Appendix G to Part 40—Alcohol Testing Form, the paragraph is being revised by removing the text “August 1, 2010” and replacing it with “January 1, 2011”.
        
      
      [FR Doc. 2010-10488 Filed 5-10-10; 8:45 am]
      BILLING CODE 4910-9X-P
    
  